DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for domestic  priority of application No. 62688582  filed on 06/22/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1,13 and 17   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “ a contactless switch” . However, it is not clear from whole disclosure  this lack of contact is happening with which surface . In light of specification para 46, Fig 1 ,108 present this switch. As showed in Fig 1 the square block 108 is  contact with the sensor surface. So, it is not clear what surface it will not contact .Thus this is indefinite.
For purpose of examination it is interpreted as a touch free switch with any surface.
Independent claims 13 and 17 are rejected for same reason.
Dependent claims do not further clear this concept and thus are rejected too. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,11,12,13,17   are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,5,10,11 and 16 of  application no. 16/448157(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant application are obvious variation compared to the claims of application 16/448157.
Instant Application 16/448,148
US PAT APPLICATION: 16/448157
Claim1 + Claim 11:
Claim 1: A system for a hose assembly with degradation monitoring, the system comprising: a sensor having: one or more first alignment features; a contactless switch adjacent to the one or more first alignment features; and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light 
transfer protocol; and a gateway device configured to wirelessly receive data from the sensor, and having: one or more second alignment features alignment with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features; and a phototransistor configured to capture and record the light transfer protocol; and wherein the light transfer protocol is a sensor unique identification code recognizable by the gateway device and that automatically pairs the sensor to the gateway device.

Claim 11:wherein the sensor is attached to a hydraulic hose, and the sensor is configured to monitor a degradation status of the hydraulic hose.
Claim1+ Claim 5 :
Claim 1:A system for a hose with degradation monitoring, the system comprising: a sensor configured to attach to a hydraulic hose and to monitor a degradation status of the hydraulic hose, the sensor having: one or more first alignment features; a contactless switch adjacent to the one or more first alignment features; and a light transmitter located adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol; and a gateway device configured to receive data from the sensor, the gateway device having: one or more second alignment features that are configured to align with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, the trigger switch configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features; and a phototransistor configured to record the light transfer protocol only when the contactless switch is activated.
Claim 5: The system of claim 1, wherein the light transfer protocol includes a sensor unique identification code recognizable by the gateway device.
Claim 12: The system of claim 1, further comprising 1 to 100 additional sensors, each additional sensor having: one or more first alignment features; a contactless switch adjacent to the one or more first alignment features; and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a unique light transfer protocol.

Claim 10: The system of claim 1, further comprising 1 to 100 additional sensors, each additional sensor configured to monitor a degradation status of a hydraulic hose, and comprising: one or more first alignment features; a contactless switch adjacent to the one or more first alignment features; and a light transmitter located adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol.
Claim 20: The method of claim 17, further comprising: providing 1 to 100 additional sensors, each additional sensor having one or more first alignment features, a contactless switch, and a light transmitter; for each additional sensor: aligning the one or more first alignment features with the one or more second alignment features causing the trigger switch to activate the
contactless switch; and receiving a light transfer protocol from the light transmitter when the contactless switch is activated, the light transfer protocol having a sensor unique identification code that automatically pairs the additional sensor to the gateway device; and receiving data from each additional sensor, and using the gateway device to display the data on a customer portal for conveying a degradation status of a plurality of hydraulic hoses.
Claim 20+ Claim 16:
Claim 20: The method of claim 16, further comprising: providing 1 to 100 additional sensors, each additional sensor configured to monitor a degradation status of a hydraulic hose, and having a light transmitter configured to transmit a unique light transfer protocol that pairs each additional sensor to the gateway device.
Claim 16: A method of monitoring a degradation status of a hydraulic hose, the method comprising: providing a sensor having one or more first alignment features, a contactless switch, and a light transmitter; providing a gateway device having one or more second alignment features, a trigger switch, and a phototransistor, when the one or more second alignment features are aligned with the one or more first alignment features, the trigger switch activates the transmitter emits a light transfer protocol recordable by the phototransistor; and receiving data from the sensor, and using the gateway device to display the data on a customer portal to convey a degradation status of a hydraulic hose attach to the sensor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1,10,11-12 ,17 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter et al. (US 20120278018 A1), (hereinafter Hastreiter) in view of Hawwa et al. (US 9228919 B1) (hereinafter Hawwa) and further in view of Fiennes et al. (US 9402281 B1)(hereinafter Fiennes) as mentioned in IDS 9/20/2019 and further in view of  HI6600 (HI 6600 series modular sensor system, Hardy process solution ,2015) (hereinafter HI6600) and further in view of Leckner et al. ( US 20190301648 A1)( hereinafter Leckner).
Regarding independent claim 1 ,Hastreiter teaches a sensor having ( Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para[0039]-[0040], shell pieces 104a-b and snap fit connectors 108);
	Hastreiter is silent with regards to a contactless switch adjacent to the one or more first alignment features and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol; and a gateway device configured to wirelessly receive data from the sensor, and having: one or more second alignment features alignable with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features;  and a phototransistor configured to capture and record the light transfer protocol; and wherein the light transfer protocol is a sensor unique identification code recognizable by the gateway device and that automatically pairs the sensor to the gateway device.
	Hawwa teaches  a light transmitter adjacent to the one or more first alignment features (Abstract) , and configured to transmit a light transfer protocol ( Fig 1, light is digitized and transmitted wirelessly) ; and a gateway device configured to wirelessly receive data from the sensor, ( COL4, line 1-5, “The received light rays are digitized into a digitized sensed optical signal that is then transmitted wirelessly to a
receiving station that is equipped with a processing unit (i.e. gateway device)  such as a computer for data processing”). and having : configured to capture and record the light transfer protocol ( COL 7, line 50-54, “As stated above, the computer system 1201 includes at least one computer readable medium or memory for holding instructions ; and wherein the light transfer protocol is a sensor recognizable by the gateway device and that automatically pairs the sensor to the gateway device (COL 2, line 65 -66 and COL 3, line 1-5 , “ location of leakage”. Also based on COL 5, line 20-31, “In a pipeline network, multiple light transmitter-light sensor  pairs may be installed especially at segments that are more Susceptible to cracks and leakages so that they can be continuously monitored. Based on the collective readings from these multiple light transmitter-light receiver pairs, a centralized, external processing unit receiving these optical signals wirelessly can then localize precisely(i.e. as here  it is stating about a specific transmitter and sensor pair and leakage point is also precisely localized  i.e. the sensor is recognizable by transmitted light ) the leakage point.”) , 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
	The combination of Hastreiter and Hawwa is silent with regards a contactless switch adjacent to the one or more first alignment features and a light transmitter adjacent to the one or more first alignment features, and a gateway device  having: one or more second alignment features alignable with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features;  and a phototransistor configured to capture and record the light transfer protocol; and wherein the light transfer protocol is a sensor unique identification code recognizable by the gateway device and that automatically pairs the sensor to the gateway device.
	Fiennes teaches a gateway device configured to wirelessly (Abstract, Col 4, line 1-7) receive data from the sensor, a phototransistor  configured to capture and record  the light transfer protocol ( Fig 10 , COL 18, line 64 -67) and wherein  the light transfer protocol is a sensor unique identification code recognizable (COL 11, line 65- 66, COL 12, line 1-15, “unique identifier 151”)by the gateway device ( Fig 11B, COL 11, line 5-15, “arbitrary device” reads on sensor “) ,and that automatically pairs the sensor to the gateway device (COL 33, line 55-60, “”Imp enabled “ devices can be sensor) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique identifier recognized by gateway as taught by Fiennes into the light/optical transmission technique of Hawwa  since the technique of Fiennes is applied on the light/optical transmission technique. Therefore, this technique of using a unique code to identify sensors will facilitate better and faster control of sensor system and ensure automation of overall  process (Fiennes, COL1, line 45-65).
The combination of Hastreiter , Hawwa  and Fiennes is silent with regards to a contactless switch adjacent to the one or more first alignment features and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol; and  a gateway device having: one or more second alignment features alignable with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features;  and
HI6600 teaches a gateway device having: one or more second alignment features alignable with the one or more first alignment features (Page 18, “groove is presented to attach different devices . Also, Page 17 presents having multiple slot i.e. alignment feature that can be used to attach different devices);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique alignment feature for gateway device as taught by HI6600 into the gateway device of Hastreiter as modified by Hawwa and Fiennes since the technique of HI6600 is applied on the gateway device. Therefore, this technique of using  having option to attach gateway device with sensor would help with compact attachment of sensor with the gateway and facilitate to accommodate in small space ( HI6600 ,Page 13- 14).
The combination of Hastreiter , Hawwa ,Fiennes and HI6600 is silent with regards to a contactless switch adjacent to the one or more first alignment features and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features;  
Leckner teaches a contactless switch adjacent to the one or more first alignment features and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features ( Para[0012], “Hall effect sensor reads on “contactless switch” and the magnet here is the “trigger switch . Also, from Para [0013] teaches “sensor with any physical contact” i.e. contactless switch . When magnet comes close  to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor.”);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trigger switch to activate  contactless switch as taught by Leckner into the gateway device of Hastreiter as modified by Hawwa ,Fiennes and HI6600 since the technique of Leckner  is applied on the gateway device. Therefore, this technique of using  contactless switch would ensure inexpensive and reliable solution which will last for a longer period of time and help to make proper attachment between two modules (Leckner , Para[0013]-[0014]).
Regarding  claim 10 the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 and  Leckner teaches limitation of claim 1.
	Hastreiter is silent with regards to wherein light transfer protocol includes a series of light impulses in visible or infrared wavelengths.  
	Hawwa teaches wherein light transfer protocol includes a series of light impulses in visible or infrared wavelengths ( Fig 1, first block- “light source is pulsating” and COL 8, line 25-27, “ infrared data communication”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein light transfer protocol includes a series of light impulses in visible or infrared wavelengths as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting using infrared wavelength enhance better transmission by reducing attenuation during transmission. (Hawwa, COL 2, line 20-29).
Regarding  claim 11 the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 and  Leckner teaches limitation of claim 1.
	Hastreiter teaches the sensor is configured to monitor a degradation status of the hydraulic hose ( Abstract , “ a hose degradation monitoring system”, and Para[003]-[0005] discusses hydraulic hose).
	Hastreiter is silent with regards to wherein the sensor is attached to a hydraulic hose.
	Hawwa teaches  wherein the sensor is attached to a hydraulic hose ( COL 2, line 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the sensor is attached to a hydraulic hose as taught by Hawwa into the hydraulic hose degradation detection  
Regarding  claim 12 the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 and  Leckner teaches limitation of claim 1.
	Hastreiter teaches a sensor having ( Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para[0039]-[0040], shell pieces 104a-b and snap fit connectors 108);
	Hastreiter is silent with regards to further comprising 1 to 100 additional sensors, each additional sensor having: one or more first alignment features; a contactless switch adjacent to the one or more first alignment features; and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a unique light transfer protocol.  
	Hawwa teaches  a light transmitter adjacent to the one or more first alignment features, and configured to transmit a unique light transfer protocol ( Fig 1, light is digitized and transmitted wirelessly)  .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
	The combination of Hastreiter and Hawwa is silent with regards to further comprising 1 to 100 additional sensors, each additional; a contactless switch adjacent to the one or more first alignment features
	Leckner teaches to further comprising 1 to 100 additional sensors, each additional; a contactless switch adjacent to the one or more first alignment features (Para[0037],” multiple sensors. ( Para[0012], “Hall effect sensor reads on “contactless switch” and the magnet here is the “trigger switch . Also, from Para [0013] teaches “sensor with any physical contact” i.e. contactless switch . When magnet comes close  to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor.”);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trigger switch to activate  contactless switch as taught by Leckner into the gateway device of Hastreiter as modified by Hawwa since the technique of Leckner  is applied on the gateway device. Therefore, this technique of using  contactless switch would ensure inexpensive and reliable solution which will last for a longer period of time and help to make proper attachment between two modules (Leckner , Para[0013]-[0014]).

Regarding independent claim 17 Hastreiter teaches a sensor having ( Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para[0039]-[0040], shell pieces 104a-b and snap fit connectors 108);
	Hastreiter is silent with regards to a contactless switch, and a light transmitter; 
providing a gateway device having one or more second alignment features, 
a trigger switch, and a phototransistor, when the one or more second alignment features are aligned with the one or more first alignment features, the trigger switch activates the contactless switch causing the light transmitter to emit a light transfer protocol recordable by the phototransistor, the light transfer protocol having a sensor unique identification code recognizable by the gateway device and that automatically pairs the sensor to the gateway device; and   receiving data from the sensor, and using the gateway device to display the data on a customer portal to convey a degradation status of a hydraulic hose attached to the sensor.  
	Hawwa teaches  a light transmitter  (Abstract) , the light transmitter to emit a light transfer protocol ( Fig 1, light is digitized and transmitted wirelessly)  a gateway device, ( COL4, line 1-5, “The received light rays are digitized into a digitized sensed optical signal that is then transmitted wirelessly to a receiving station that is equipped with a processing unit (i.e. gateway device)  such as a computer for data processing”). and having : configured to capture and record the light transfer protocol ( COL 7, line 50-54, “As stated above, the computer system 1201 includes at least one computer readable medium or memory for holding instructions programmed according to the teachings of the invention and for containing data structures, tables, records”); and wherein the light transfer protocol is a sensor recognizable by the gateway device and that automatically pairs the sensor to the gateway device (COL 2, line 65 -66 and COL 3, line 1-5 , “ location of leakage”. Also based on COL 5, line 20-31, “In a pipeline network, multiple light transmitter-light sensor pairs may be installed especially at segments that are more Susceptible to cracks and leakages so that they can be continuously monitored. Based on the collective readings from these multiple light receiving data from the sensor( COL4, line 1-5, “The received light rays are digitized into a digitized sensed optical signal that is then transmitted wirelessly to a receiving station that is equipped with a processing unit (i.e. gateway device)  such as a computer for data processing”), and using the gateway device to display the data on a customer portal to convey a degradation status of a hydraulic hose attached to the sensor ( COL 7, line 24-30 ,COL 5, line 20-25,”alert”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
	The combination of Hastreiter and Hawwa is silent with regards a contactless switch, and a gateway device having one or more second alignment features, a trigger switch, and a phototransistor, when the one or more second alignment features are aligned with the one or more first alignment features, the trigger switch activates the contactless switch causing the light transmitter to emit a light transfer protocol recordable by the phototransistor, the light transfer protocol having a sensor unique identification code recognizable by the gateway device and that automatically pairs the sensor to the gateway device; 
	Fiennes teaches a phototransistor  ( Fig 10 , COL 18, line 64 -67) and wherein  the light transfer protocol is having a sensor unique identification code recognizable (COL 11, line 65- 66, COL 12, line 1-15, “unique identifier 151”)by the gateway device ( Fig 11B, COL 11, line 5-15, “arbitrary device” reads on sensor “) ,and that automatically pairs the sensor to the gateway device (COL 33, line 55-60, “”Imp enabled “ devices can be sensor) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique identifier recognized by gateway as taught by Fiennes into the light/optical transmission technique of Hawwa  since the technique of Fiennes is applied on the light/optical transmission technique. Therefore, this technique of using a unique code to identify sensors will facilitate better and faster control of sensor system and ensure automation of overall  process (Fiennes, COL1, line 45-65).
The combination of Hastreiter , Hawwa  and Fiennes is silent with regards to a contactless switch adjacent protocol; and  a gateway device having: one or more second alignment features alignable with the one or more first alignment features; a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features;  and
HI6600 teaches a gateway device having: one or more second alignment features alignable with the one or more first alignment features (Page 18, “groove is ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique alignment feature for gateway device as taught by HI6600 into the gateway device of Hastreiter as modified by Hawwa ,Fiennes and HI6600 since the technique of HI6600 is applied on the gateway device. Therefore, this technique of using  having option to attach gateway device with sensor would help with compact attachment of sensor with the gateway and facilitate to accommodate in small space ( HI6600 ,Page 13- 14).
The combination of Hastreiter , Hawwa ,Fiennes and HI6600 is silent with regards to a contactless switch; and  a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features.
Leckner teaches a contactless switch ,a trigger switch adjacent to the one or more second alignment features, and configured to activate the contactless switch only when the one or more second alignment features are aligned with the one or more first alignment features ( Para[0012], “Hall effect sensor reads on “contactless switch” and the magnet here is the “trigger switch . Also, from Para [0013] teaches “sensor with any physical contact” i.e. contactless switch . When magnet comes close  to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor.”);  

Regarding  claim 20  the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 and  Leckner teaches limitation of claim 1.
	Hastreiter further teaches a sensor having ( Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para[0039]-[0040], shell pieces 104a-b and snap fit connectors 108);
	Hastreiter is silent with regards to further comprising: providing 1 to 100 additional sensors, , a contactless switch, and a light transmitter; for each additional sensor: aligning the one or more first alignment features with the one or more second alignment features causing the trigger switch to activate the contactless switch; and receiving a light transfer protocol from the light transmitter when the contactless switch is activated, the light transfer protocol having a sensor unique identification code that automatically pairs the additional sensor to the gateway device; and receiving data from each additional sensor, and using the gateway device to display the data on a customer portal for conveying a degradation status of a plurality of hydraulic hoses.  
	Hawwa teaches  a light transmitter ( Fig 1, light is digitized and transmitted wirelessly) receiving data from the each additional sensor( COL4, line 1-5, “The , and using the gateway device to display the data on a customer portal to convey a degradation status of a hydraulic hose attached to the sensor ( COL 7, line 24-30 ,COL 5, line 20-25,”alert”).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter  since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
The combination is silent with regards to further comprising: providing 1 to 100 additional sensors, , a contactless switch, for each additional sensor: aligning the one or more first alignment features with the one or more second alignment features causing the trigger switch to activate the contactless switch; and receiving a light transfer protocol from the light transmitter when the contactless switch is activated, the light transfer protocol having a sensor unique identification code that automatically pairs the additional sensor to the gateway device; and receiving data from each additional sensor, and using the gateway device to display the data on a customer portal for conveying a degradation status of a plurality of hydraulic hoses.  
	Fiennes teaches wherein  the light transfer protocol is having a sensor unique identification code recognizable (COL 11, line 65- 66, COL 12, line 1-15, “unique by the gateway device ( Fig 11B, COL 11, line 5-15, “arbitrary device” reads on sensor “) ,and that automatically pairs the sensor to the gateway device (COL 33, line 55-60, “”Imp enabled “ devices can be sensor) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement unique identifier recognized by gateway as taught by Fiennes into the light/optical transmission technique of Hawwa  since the technique of Fiennes is applied on the light/optical transmission technique. Therefore, this technique of using a unique code to identify sensors will facilitate better and faster control of sensor system and ensure automation of overall  process (Fiennes, COL1, line 45-65).
Leckner teaches further comprising: providing 1 to 100 additional sensors (Para[0037], multiple sensors), , a contactless switch, for each additional sensor: aligning the one or more first alignment features with the one or more second alignment features causing the trigger switch to activate the contactless switch; and receiving a light transfer protocol from the light transmitter when the contactless switch is activated ( Para[0012], “Hall effect sensor reads on “contactless switch” and the magnet here is the “trigger switch . Also, from Para [0013] teaches “sensor with any physical contact” i.e. contactless switch . When magnet comes close  to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor.”);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trigger switch to activate  contactless switch as taught by Leckner into the gateway device of Hastreiter as modified by Hawwa ,Fiennes and HI6600 since the technique of Leckner  is applied on .

Claims  2 and 18   are rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Imao ( US 20180034619 A1) ( hereinafter Imao) and further in view of Uemura et al. ( US 20100021180A)(hereinafter Uemura).
Regarding  claim 2 and 18  the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 Leckner teaches limitation of claim 1 and 17 respectively .
	The combination is silent with regards to wherein the light transfer protocol includes: a preamble having a plurality of duty cycle clock pulses that define a bit timing; a data package following the bit timing defined by the preamble;
	Imao teaches wherein the light transfer protocol includes: a preamble having a plurality of duty cycle clock pulses that define a bit timing (Fig 8, Para[0048]-[0049]); a data package following the bit timing defined by the preamble (Fig 8 , X(k), Para [0044], information sequence X(1) to X(N)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the light transfer protocol includes: a preamble having a plurality of duty cycle clock pulses that define a bit timing; a data package following the bit timing defined by the preamble as taught by Imao into the light transmission  of Hawwa since the technique of  Imao  is applied on 
The combination is silent with regards to end of communication having a falling edge that occurs after a predefined number of bit timing intervals 
Uemura teaches  end of communication having a falling edge that occurs after a predefined number of bit timing intervals ( Para[0004], synchronized with falling edge)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement end of communication having a falling edge that occurs after a predefined number of bit timing intervals as taught by Uemura into the light transmission of Hawwa since the technique of  Imao  is applied on the  light transmission. Therefore, this technique of falling edge synchronized transmission facilitate the proper noise reduction and efficient transmission strategy ( Uemura , Abstract, Para[0002]-[0003]).
Claims  3-4 and 19   are rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Imao and further in view of Uemura and in further in view of Yamasaki et al. ( US 20150304029 A1) (hereinafter Yamasaki ) .
Regarding claim 3 and  19 the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 , Leckner and Imao teaches limitation of claim 2 and  18 respectively .
	The combination is silent with regards to wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing intervals
Yamashaki teaches  wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing intervals ( Para[0052]-[0053], 5 slots . According to this paragraph the slots can be any multiple of 5. Thus, it is obvious that preamble can be 5 slots  and also the end of communication can be twice multiple).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing interval as taught by Yamashaki  into the light transmission of Imao since the technique of  Yamashaki is applied on the  light transmission. Therefore, this technique of using  certain long preamble facilitate unique transmission ( Yamasaki  , Abstract, Para[0001]-[0005)).
Regarding claim 4, the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 Leckner, Imao ,Uemura and Yamashaki  teaches limitation of claim 3 .
	The combination is silent with regards to wherein the preamble starts with a rising edge and terminates in a falling edge.  
	Imao teaches wherein the preamble starts with a rising edge and terminates in a falling edge ( Para [0071] –[0075)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the preamble starts with a rising edge and terminates in a falling edge.
Claims  8 is rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Imao  and further in view of Uemura and further in view of Fukui (US 6167199)(hereinafter Fukui).
Regarding claim 8 the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 , Leckner and Imao teaches limitation of claim 2.
The combination is silent with regards to wherein after the end of communication, there is a minimum wait period before a new transmission of a light transfer protocol occurs.
Fukui teaches wherein after the end of communication, there is a minimum wait period before a new transmission of a light transfer protocol occurs (COL 6, line 60-68,COL 7, table 1, )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein after the end of communication, there is a minimum wait period before a new transmission of a light transfer protocol occurs as taught by Fukui into the light transmission of Hawwa since the technique of Fukui is applied on the  light transmission  . Therefore, this technique of using  wait time ensures previous transmission is completed properly  ( Fukui,COL 3-6 , Abstract).

Claims  9 is rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Imao  and further in view of Uemura and in further in view of Yamasaki and further in view of Cheng ( US 5189671) (hereinafter Cheng) .
Regarding claim 9  the combination of  Hastreiter, Hawwa ,Fiennes, HI6600 , Leckner and Imao teaches limitation of claim 2 .
	The combination is silent with regards to wherein the data package is in a range from 1 byte to 64 bytes 
Cheng teaches  wherein the data package is in a range from 1 byte to 64 bytes (Col 6, line 20-25, “13 bytes in length or any other desired length”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement to wherein the data package is in a range from 1 byte to 64 bytes  as taught by Cheng into the light transmission  of Imao since the technique of Cheng is applied on the  light transmission. Therefore, this technique of using  certain long data facilitate unique transmission and keeps the system flexible with adapting variable length ( Cheng , Abstract, COL 1).

Claims 5-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of Fiennes as mentioned  in IDS 9/20/2019 and further in view of  HI6600  and further in view of Leckner and further in view of Imao and  further in view of Uemura and further in view of Shahar et al. ( US 20050053329 A1) (hereinafter Shahar) .
Regarding claim 5 the combination of  Hastreiter  , Hawwa , Fiennes , HI6600 , Leckner ,Imao and  Uemura teaches the limitations of claim 4.
	The combination is silent with regards to wherein the end of communication has an output level defined by a last output level of the data package.  
	Shahar teaches wherein the end of communication has an output level defined by a last output level of the data package (Para[0504], many different output levels . This is obvious that it can stay in previous output level.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the end of communication has an output level defined by a last output level of the data package as taught by Shahar into the light transmission of Hawwa since the technique of Fukui is applied on the  light transmission. Therefore, this technique of using  matching output level ensure noise reduction and data corruption  ( Shahar, Abstract).
Regarding claim 6 the combination of  Hastreiter  , Hawwa , Fiennes , HI6600 , Leckner ,Imao,Uemura and Shahar  teaches the limitations of claim 4.
Hastreiter is silent with regards to wherein when the last output level of the data package is low, a high output level is provided at the 9th bit timing interval before the falling edge.
Shahar teaches wherein when the last output level of the data package is low, a high output level is provided at the 9th bit timing interval before the falling edge (Para[0157].In light of specification it is not clear any specific reasoning for the 9th bit timing  so it is an insignificant part).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein when the last output level of the data package is low, a high output level is provided at the 9th bit timing interval before the falling edge as taught by Shahar into the light transmission  of Hawwa since the technique of Fukui is applied on the  light transmission  . Therefore, this technique of using  matching output level ensure noise reduction and data corruption  ( Shahar, Abstract).
Regarding claim 7 the combination of  Hastreiter  , Hawwa , Fiennes , HI6600 , Leckner ,Imao,Uemura and Shahar  teaches the limitations of claim 4.
Hastreiter is silent with regards wherein when the last output level of the data package is high, the falling edge is provided on the 10th bit timing interval.  
Shahar teaches wherein when the last output level of the data package is high, the falling edge is provided on the 10th bit timing interval.  
 (Para[0157].In light of specification it is not clear any specific reasoning for the 9th bit timing  so it is an insignificant part).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein when the last output level of the data package is low, a high output level is provided at the 9th bit timing interval before the falling edge as taught by Shahar into the light transmission  of Hawwa since the technique of Fukui is applied on the  light transmission  . Therefore, this technique of using  matching output level ensure noise reduction and data corruption  ( Shahar, Abstract).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further in view of in view of  HI6600  and further in view of Leckner and further in view of Imao and  further in view of Uemura and further in view of Shahar et al. ( US 20050053329 A1) (hereinafter Shahar) .

Regarding independent claim 13 ,Hastreiter teaches a sensor having ( Fig 1, 100, monitoring assembly and circuit board 102): one or more first alignment features; (Fig 4, 9, Para[0039]-[0040], shell pieces 104a-b and snap fit connectors 108);
	Hastreiter is silent with regards to a contactless switch adjacent to the one or more first alignment features; and a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol; wherein the light transfer protocol includes: a preamble having multiple duty cycle clock pulses defining a bit timing; a data package following the bit timing defined by the preamble; and an end of communication having an output level defined by a last output level of the data package, and a falling edge that occurs after predefined number of bit timing intervals.  
Hawwa teaches  a light transmitter adjacent to the one or more first alignment features, and configured to transmit a light transfer protocol ( Fig 1, light is digitized and transmitted wirelessly)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement light transmission to detect hose degradation as taught by Hawwa into the hose degradation detection  technique of Hastreiter as modified by Hawwa since the technique of Hawwa is applied on the hose degradation detection  technique. Therefore, this technique of utilizing optical or light transmitting method would make the detection process more reliable , robust and efficient in time and cost . (Hawwa, COL 2, line 20-29).
	The combination of Hastreiter and Hawwa is silent with regards to 
a contactless switch adjacent to the one or more first alignment features; wherein the light transfer protocol includes: a preamble having multiple duty cycle clock pulses defining a bit timing; a data package following the bit timing defined by the preamble; and an end of communication having an output level defined by a last output level of the data package, and a falling edge that occurs after predefined number of bit timing intervals.  
Leckner teaches a contactless switch adjacent to the one or more first alignment features , ( Para[0012], “Hall effect sensor reads on “contactless switch” and the magnet here is the “trigger switch . Also, from Para [0013] teaches “sensor with any physical contact” i.e. contactless switch . When magnet comes close  to Hall effect sensor (i.e. the alignment features are aligned together) the magnetic field activates the sensor.”);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement trigger switch to activate  contactless switch as taught by Leckner into the gateway device of Hastreiter as  modified by Hawwa  since the technique of Leckner  is applied on the gateway device. Therefore, this technique of using  contactless switch would ensure inexpensive and reliable solution which will last for a longer period of time and help to make proper attachment between two modules (Leckner , Para[0013]-[0014]).
	The combination of Hastreiter and Hawwa is silent with regards to wherein the light transfer protocol includes: a preamble having multiple duty cycle clock pulses defining a bit timing; a data package following the bit timing defined by the preamble; and an end of communication having an output level defined by a last output level of the data package, and a falling edge that occurs after predefined number of bit timing intervals.  
	Imao teaches wherein the light transfer protocol includes: a preamble having multiple duty cycle clock pulses defining a bit timing; a data package following the bit timing defined by the preamble; predefined number of bit timing intervals (Fig 8, Para[0048]-[0049]); a data package following the bit timing defined by the preamble (Fig 8 , X(k), Para [0044], information sequence X(1) to X(N));  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the light transfer protocol includes: a preamble having a plurality of duty cycle clock pulses that define a bit timing; a data package following the bit timing defined by the preamble as taught by Imao into the light transmission of Hawwa since the technique of  Imao  is applied on the  light transmission  . Therefore, this technique of using  preamble will ensure proper handshaking of the transmission of light ( Imao , Abstract).
	The combination is silent with regards to an end of communication having an output level defined by a last output level of the data package, and a falling edge that occurs after predefined number of bit timing intervals.  
	Uemura teaches  a falling edge that occurs after predefined number of bit timing intervals( Para[0004], synchronized with falling edge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement end of communication having a falling edge that occurs after a predefined number of bit timing intervals as taught by Uemura into the light transmission  of Hawwa since the technique of  Imao  is applied 
	The combination is silent with regards to an end of communication having an output level defined by a last output level of the data package.
	Shahar teaches wherein the end of communication has an output level defined by a last output level of the data package (Para[0504], many different output levels . This is obvious that it can stay in previous output level.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the end of communication has an output level defined by a last output level of the data package as taught by Shahar into the light transmission  of Hawwa since the technique of Fukui is applied on the  light transmission  . Therefore, this technique of using  matching output level ensure noise reduction and data corruption  ( Shahar, Abstract).
Regarding claim 14 the combination of  Hastreiter, Hawwa , HI6600 , Leckner ,Imao, Uemura and Shahar teaches limitation of claim13
	The combination is silent with regards to wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing intervals
	Yamashaki teaches  wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing intervals ( Para[0052]-[0053], 5 slots . According to this paragraph the slots can be any multiple of 5. Thus, it is obvious that preamble can be 5 slots  and also the end of communication can be twice multiple).  
 wherein the preamble includes five duty cycle clock pulses, and the end of communication includes 10-bit timing interval as taught by Yamashaki  into the light transmission  of Imao since the technique of  Yamashaki is applied on the  light transmission  . Therefore, this technique of using  certain long preamble facilitate unique transmission ( Yamashaki  , Abstract, Para[0001]-[0005)).
Regarding claim 16 the combination of  Hastreiter, Hawwa ,HI6600 , Leckner, Imao, Uemura and Shahar teaches limitation of claim 13.
	The combination is silent with regards to wherein the light transmitter is an LED light source.  
Imao teaches wherein the light transmitter is an LED light source (Para [0064]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the light transmitter is an LED light source as taught by Imao into the light transmission  of Hawwa since the technique of  Imao  is applied on the  light transmission  . Therefore, this technique of using  LED helps with using  an expensive method of light transmission source( Imao , Abstract, Para[0001]-[0004])).

Claims  15   is  rejected under 35 U.S.C. 103 as being unpatentable over  Hastreiter  in view of Hawwa  and further  in view of  HI6600  and further in view of Leckner and further in view of Imao and  further in view of Uemura and further in view of Shahar and further in view of Cheng ( US 5189671) (hereinafter Cheng) .
Regarding claim  15 the combination of  Hastreiter, Hawwa , HI6600 , Leckner, Imao. Uemura and Shahar teaches limitation of claim 13
	The combination is silent with regards to wherein the data package is in a range from 1 byte to 64 bytes 
 Cheng teaches wherein the data package is in a range from 1 byte to 64 bytes (Col 6, line 20-25, “13 bytes in length or any other desired length”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement to wherein the data package is in a range from 1 byte to 64 bytes  as taught by Cheng   into the light transmission  of Imao since the technique of  Cheng is applied on the  light transmission  . Therefore, this technique of using  certain long data facilitate unique transmission and keeps the system flexible with adapting variable length ( Cheng , Abstract, COL 1).
 
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Randhawa et al. ( US 20190331549 A1) – This art teaches computer program products , and devices for in - pipeline optical interference - based cognitive systems for leak and defect detection are provided herein .

	Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA . SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/25/2022